Citation Nr: 0518163	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-23 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia from 
internal bleeding, secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increase in a 20 percent rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947 and from August 1953 to August 1956.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1998 RO decision which denied service connection for 
anemia from internal bleeding, secondary to service-connected 
lumbosacral strain, and from a January 2001 RO decision which 
denied an increase in a 20 percent rating for lumbosacral 
strain.  In a September 2002 decision, the Board denied these 
claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  By a May 2003 order, 
the Court granted a March 2003 motion by the VA Secretary to 
vacate the Board decision and remand the case for further 
action.  In November 2003, the Board remanded the case to the 
RO for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran did not develop anemia in service or for many 
years thereafter, and this condition was not caused or 
permanently worsened by his service-connected lumbosacral 
strain.

2.  The veteran's lumbosacral strain is manifested by forward 
flexion of 29 degrees without pain and 52 degrees with pain, 
paravertebral muscle spasm, and pain, weakness, fatigue, and 
lack of endurance.  


CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

2.  The criteria for a rating of 40 percent for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in June 2004 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decisions on appeal, the statements of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.
With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from June 2004 notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from June 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SSOC dated in March 2005.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's  formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for anemia as secondary to 
lumbosacral strain

The veteran seeks service connection for anemia.  
Specifically, he alleges that this condition is the result of 
medications he has taken for his service-connected 
lumbosacral strain.

Service connection may be established for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

The veteran served on active duty in the Army from March 1946 
to August 1947 and from August 1953 to August 1956.  His 
service medical records are negative for any indication of or 
diagnosis of anemia.

Post-service medical records reveal treatment for a variety 
of conditions.  A complete blood count, performed in June 
1965, revealed no abnormalities.  In April 1983, the veteran 
received treatment for atherosclerotic heart disease with 
angina pectoris, essential hypertension, diabetes mellitus, 
and a urinary tract infection.  A complete blood count 
performed at that time was normal.

A treatment report, dated in November 1993, noted an 
assessment of anemia, suggestive of blood loss.  The report 
indicated that the veteran was on a non-steroidal anti-
inflammatory drug (NSAID) for treatment of his degenerative 
joint disease.  (Medical records note he had degenerative 
joint disease of multiple joints.)  The report also 
recommended that he avoid use of NSAIDs.

In July 1997, a treatment report noted an assessment of a 
probable gastrointestinal blood loss with a previous history 
of similar anemia/blood loss in the remote past.  An 
esophagogastroduodenoscopy (EGD) and barium enema were 
performed, and the results were negative.  A colonoscopy 
showed only two small rectal polyps and internal hemorrhoids, 
which were treated conservatively with sitz baths, Tuck pads, 
and iron supplements.  A treatment report, dated in August 
1997, noted that a complete blood count revealed a very good 
HCT reading.

In December 1997, the veteran filed his claim for service 
connection for anemia, secondary to his medication for 
service-connected lumbosacral strain.  Specifically, he 
alleged that medications had caused internal bleeding and the 
anemia.

Upon review of the evidence of record, the Board notes that 
anemia is first noted in 1993, over thirty years after the 
veteran's service.  The 1993 treatment report noted an 
assessment of anemia.  This report also indicated that the 
veteran was taking an NSAID, and noted that he should avoid 
their use.  Subsequent treatment reports beginning in 1997 
note an assessment of anemia.  The 1997 treatment report 
noted an assessment of probable gastrointestinal blood loss.  
The EGD and barium enemas that were conducted were found to 
be negative.  The 1997 treatment report noted that a complete 
blood count revealed a very good HCT reading.

The Board finds that the evidence shows that the veteran did 
not have anemia in service or for many years thereafter, and 
the condition is not related to service.  Direct service 
connection is not warranted.  Despite the veteran's 
contentions that his anemia is related to the treatment he 
received for his service-connected lumbosacral strain, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  It is questionable whether the 
veteran has chronic anemia, as opposed to transient findings 
of anemia.  In any event, the evidence does not suggest a 
causal relationship between the veteran's use of NSAIDs and 
anemia; it simply indicates a recommendation that he avoid 
their use.  Moreover, the veteran's use of NSAIDs was for 
non-service-connected degenerative joint disease of multiple 
joints, not for service-connected lumbosacral strain.  The 
competent medical evidence does not indicate that service-
connected lumbosacral strain (or medication taken for such 
condition) caused or permanently worsened anemia.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet.App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for anemia, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating for lumbosacral strain

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbosacral strain is currently rated 20 
percent disabling.

During the rating period in issue, the criteria for 
evaluating lumbosacral strain were revised effective 
September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.

Under the old rating criteria, limitation of motion of the 
lumbar spine is rated 20 percent when moderate and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  Lumbosacral strain 
is rated 20 percent when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).

Under the revised rating criteria, the veteran's lumbosacral 
strain is rated under the general rating formula for diseases 
and injuries of the spine.  Under this formula, lumbosacral 
strain (Diagnostic Code 5237) is rated as follows with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for 	forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).

Notes following the general rating formula reflect that for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.	

In June 1948, the RO issued a decision which granted service 
connection for lumbosacral strain.  A noncompensable rating 
was assigned.  In July 1987, the RO issued a decision which 
increased the rating assigned to the veteran's lumbosacral 
strain from noncompensable to 20 percent.

A magnetic resonance imaging (MRI) examination of the spine 
was conducted in May 1996 and revealed disc bulging in the 
lumbosacral spine at L3-L4 and L4-L5 producing neural 
foraminal narrowing.

In February 1998, the veteran underwent a neurological 
consultation.  The report noted that he was able to stand on 
his toes and heels.  He was able to bend to a horizontal 
position, but unable to touch his toes.  Strength in the 
upper and lower extremities was full and proprioception was 
normal.  Reflexes were absent at the knees and ankles.  
Straight leg raising aggravated his lower back pain.  The 
examiner concluded that the veteran's lower back pain 
appeared to be mechanical in nature and was probably due to 
degenerative disc disease.  The examiner also noted that he 
appeared to have peripheral neuropathy on the basis of his 
diabetes.

In August 1998, the Board issued a decision that denied 
service connection for degenerative disc disease of the 
lumbar spine secondary to service-connected lumbosacral 
strain, and also denied an increase in a 20 percent rating 
for lumbosacral strain.

In March 1999, the veteran filed a new claim for an increased 
rating for lumbosacral strain.

In November 2000, a VA examination of the spine was 
conducted.  The report noted the veteran's complaints of a 
dull aching pain across his lumbosacral spine, which radiated 
down the posterior aspect of both lower extremities to his 
knees.  He said the pain was severe at times and was 
aggravated by running, digging, and heavy lifting.  He also 
reported occasional numbness and tingling in both buttocks, 
but no history of any radicular-type paresthesia in either 
lower extremity.  Physical examination revealed a normal gait 
and the ability to stand on heels and toes without 
difficulty.  The spine was level and straight.  The spine 
exhibited forward flexion to 50 degrees before pain.  Other 
ranges of motion were 50 percent of normal.  A sciatic 
stretch test and Patrick's test were normal.  Reflexes, 
sensation, and circulation were intact throughout both lower 
extremities.  X-ray examination of the lumbosacral spine was 
essentially normal for the patient's age, with small 
osteophytes protruding from the anterior positions of the 
second through fifth lumbar vertebrae.  The report concluded 
with a diagnosis of early degenerative arthritis of the 
lumbosacral spine.

In October 2004, the veteran was given a VA spine 
examination.  He reported bilateral pain at the base of his 
spine.  He had flare-ups in both buttocks down the sides of 
the posterior aspect of his thigh and his posterior calf but 
not below the ankles or into his feet.  He complained of 
radiating pain and chronic stiffness.  He reported that 
weakness was present with flare-ups.  He was currently taking 
codeine and acetaminophen for back pain with fair relief.  
During flare-ups he experienced a pain level of 9 on a scale 
of 1 to 10.  This occurred approximately once a week for 
approximately an hour each time.  Precipitating causes of 
flare-ups were unknown.  Alleviating factors including using 
a support brace, taking pain medication, and sitting down and 
resting or lying down.  He reported that he was severely 
limited and had to stop everything when he had flare-ups.  He 
said that he used a cane and a brace, and sometimes used a 
walker.  He said he could walk between 100 to 150 feet 
maximum, and occasionally had difficulty with falls.  He 
indicated that he had not undergone any low back surgery and 
was able to handle most of his activities of daily living by 
himself.  

On physical examination, the veteran was able to get up on 
his heels and toes bilaterally.  He had slight straightening 
of the lumbosacral spine on gross observation.  Mild kyphosis 
was present.  No scoliosis was observable.  His head, neck, 
and shoulders were leaning or tilted slightly forward during 
his stance.  His gait was slow-paced, moderately imbalanced, 
and ataxic in nature.  He veered slightly to the left when 
walking and took short steps.  Paravertebral muscle spasm was 
present bilaterally extending out to the line of the mid-
iliac crests bilaterally.  There were also muscle spasms from 
S1 through S5.  There was no muscle wasting on observation or 
palpation anywhere in the area.  There was no tenderness to 
palpation over the spinous processes or bony aspects of L3, 
L4, and L5, and no tenderness with deep palpation of the 
interspinous areas or the supraspinous ligaments in the 
midline.  

On range of motion testing, forward flexion was to 29 degrees 
without pain, and to 52 degrees with pain.  Extension was to 
20 degrees without pain and to 30 degrees with pain.  Left 
lateral flexion was to 11 degrees without pain and 13 degrees 
with pain.  Right lateral flexion was to 21 degrees with 
pain.  Left and right lateral rotation were above normal 
limits at 40 degrees.  There was no objective evidence of 
discomfort in his movements except mildly upon forward 
flexion and left lateral flexion.  The examiner did not 
appreciate any significant increase in muscle spasms during 
the range of motion maneuvers.  On repetitive motion testing, 
the veteran completed five repetitions before stopping due to 
fatigue and low back pain.  He experienced a loss of 18 
degrees of flexion and 3 degrees of extension for the lumbar 
spine.  The DeLuca criteria were positive for pain, lack of 
endurance, weakness, and fatigue.  

Neurological examination revealed negative straight leg 
raising and negative Patrick's test.  He had normal sensation 
of pinprick and was equally sensitive to pinprick bilaterally 
in the upper and lower extremities.  Goldthwait's test was 
negative.  Deep tendon reflexes were normal.  X-rays showed 
mild degenerative findings and straightening of the normal 
lumbar lordosis which was suggestive of possible muscle 
spasm.  

The examiner noted that the veteran seemed to have more pain, 
stiffness, weakness, and decreased range of motion at present 
than he did on previous examinations.  It was indicated that 
there seemed to be a significant worsening.  The examiner 
opined that it was as likely as not that there was an 
increase in the severity of his symptoms due to a worsening 
of his service-connected lumbosacral strain condition.  It 
was noted that there was no evidence of radiculopathy or 
other disc-related symptomatology present.

VA outpatient treatment records dated from 2000 to 2004 were 
reviewed, but did not contain evidence which was relevant to 
the veteran's claim for an increased rating for lumbosacral 
strain.  

Upon consideration of the evidence of record, the Board finds 
that an increased rating of 40 percent, but no higher, is 
warranted for the veteran's service-connected lumbosacral 
strain.  In granting the award of an increased rating, the 
Board notes that forward flexion of the thoracolumbar spine 
at the veteran's most recent VA examination was 29 degrees 
without pain, and 52 degrees with pain.  It was also 
indicated that when the effects of pain were considered (38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995)), the veteran experienced lack of endurance, weakness, 
and fatigue.  The examiner at the most recent examination 
also opined that there seemed to be a significant worsening 
of the veteran's condition, and it was as likely as not that 
the increase in the severity of his symptoms was due to a 
worsening of his lumbosacral strain condition.

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that the criteria for a 
40 percent rating under the general rating formula for 
diseases and injuries of the spine have been met.  A higher 
evaluation is not warranted under this criteria, as it is not 
shown that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine as required for a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).  Likewise, a rating higher than 40 
percent is not warranted under the old rating criteria, as 
such criteria did not provide for a rating higher than 40 
percent under the diagnostic codes for limitation of motion 
of the lumbar spine and for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003).

The Board finds that the evidence supporting a 40 percent 
rating is first shown in the medical evidence of record at 
the time of the October 2004 VA examination.  The evidence 
prior to this examination does not show the requisite level 
of disability to meet the criteria for a rating higher than 
20 percent.  Thus, the veteran's service-connected 
lumbosacral strain is to be continuously rated 40 percent 
since the date of the October 8, 2004 VA examination.  The 
Board has applied the benefit-of-the-doubt rule in granting 
this benefit.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for anemia from internal bleeding, 
secondary to service-connected lumbosacral strain, is denied.

An increased rating of 40 percent for lumbosacral strain for 
the period of time from October 8, 2004 is granted subject to 
regulations governing awards of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


